CHANGE IN CONTROL AGREEMENT

             THIS CHANGE IN CONTROL AGREEMENT, dated as of April 7, 2005, is
entered into between Gibraltar Industries, Inc., a Delaware corporation (the
"Company") and Henning Kornbrekke (the "Executive").

             The Board of Directors of the Company (the "Board") believes that
it is in the best interests of the Company and its shareholders to provide the
Executive with an incentive to continue his employment and to motivate the
Executive to maximize the value of the Company.

             It is possible that from time to time the Company will consider the
possibility of a change in control.  The Board recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities.  The Board has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication and objectivity of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of the Company.

             The Board believes that it is imperative to provide the Executive
with certain benefits upon termination of employment upon a Change in Control,
which benefits are intended to provide the Executive with financial security and
provide sufficient incentive and encouragement to the Executive to remain with
the Company notwithstanding the possibility of a Change in Control.

             NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follow:

SECTION 1.     DEFINITIONS.  When used in this Agreement, the following terms
shall have the following meanings:

 "Accounting Firm" has the meaning given such term in SECTION 4(b).

 "Act" means the Securities and Exchange Act of 1934, as amended.

 "Affiliate" means, with respect to any person or entity, any other person or
entity controlling, controlled by or under common control with such person or
entity, where "control" means the possession, directly or indirectly, of the
power to direct the management and policies of a person or entity, whether
through the ownership of voting securities, contract or otherwise.

 "Annual Compensation" means the sum of: (a) the amount of the annual base
salary of the Executive which is in effect during the calendar year preceding
the calendar year in which a Change in Control occurs; and (b) the highest
annual bonus paid to the Executive by the Company during the three (3) calendar
year period preceding the calendar year in which a Change in Control occurs. 
Annual Compensation shall include the amount of any of the Executive's deferred
compensation, including without limitation, compensation deferred pursuant to
any applicable 401(k) plan, Section 125 plan, cafeteria plan or other deferred
compensation plan maintained by the Company.  Annual Compensation shall not
include the grant of stock options, restricted stock, restricted units,
performance shares, performance units and rights or other equity or equity based
grants.

 "Board" means the Board of Directors of Gibraltar Industries, Inc.

 "Cause" means that the Compensation Committee has determined (and provided the
Executive a written statement of its determination) that the Executive has
engaged in egregious acts or omissions which have resulted in material injury to
the Company and its business.

 "Code" means the Internal Revenue Code of 1986, as amended.

 "Competitive Business" means any business engaged in the design, development,
manufacture, merchandising, distribution or sale of any products or services
designed, developed, merchandised, distributed, sold or provided by the Company
or its Affiliates or its successor or its Affiliates during the one year period
preceding and the one year period following a Change in Control.

 "Change in Control" shall be deemed to have occurred if:

        (a)                During any consecutive twelve-month period, any
"person" or group of persons (within the meaning of Section 13(d) of the Act)
other than the Company, an Affiliate of the Company, an employee benefit plan
sponsored by the Company or any of its Affiliates, or any one or more members of
the Lipke family becomes the "beneficial owner" (as defined in section 13(d) of
the Exchange Act) of thirty five percent (35%) or more of the then outstanding
Voting Stock through a transaction or series of transactions which have not been
arranged by or consummated with the prior approval of the Board of Directors;

        (b)               a majority of the members of the Board of Directors is
replaced during any consecutive twelve-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors prior to the date of appointment or election;

        (c)                the Company enters into a Merger Sale Agreement;
provided however, that the entry into a Merger Sale Agreement shall only be
deemed a "Change in Control" if the Executive's employment with the Company and
all of its Affiliates is terminated by the Company without Cause or he resigns
for Good Reason during the period beginning on the date the Merger Sale
Agreement is executed and ending on the date the Merger Sale is consummated or
the Agreement is terminated; or

        (d)               the consummation of a Merger Sale.

 "Excise Tax" means the excise tax imposed by Section 4999 of the Code, and any
interest or penalties with respect to such excise tax.

 "Good Reason" the Executive will have Good Reason to terminate his employment
with the Company if:

                (i)   the Executive's annual base salary and/or annual bonus is
reduced or any other material compensation or benefits arrangement for the
Executive is materially reduced (and such reduction is unrelated to the
Company's, a Company's Affiliate's or the Executive's performance);

                (ii)   the Executive's duties or responsibilities are
negatively, and materially changed in a manner inconsistent with the Executive's
position (including status, offices, titles, and reporting requirements) or
authority;

                (iii)   the Company requires the Executive's work location or
residence to be relocated more than 50 miles from its location as of the date
the Merger Sale Agreement is executed;

                (iv)    the Company or its successor fails to offer the
Executive a position after the Change in Control comparable to that held by the
Executive immediately prior to the Change in Control.

 "Gross-Up Payment" has the meaning given such term in SECTION 4.

 "Merger Sale" means the consolidation, merger, or other reorganization of the
Company, other than: (a) a consolidation, merger or reorganization of the
Company in which holders of Common Stock immediately prior to the earlier of:
(i) the Board of Director's approval of such consolidation, merger or other
reorganization; or (ii) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved, continue to hold more
than eighty percent (80%) of the outstanding voting securities of the surviving
entity immediately after the consolidation, merger, or other reorganization; and
(b) a consolidation, merger or other reorganization which is effected pursuant
to the terms of a Merger Sale Agreement which provides that the consolidation,
merger or other reorganization contemplated by the Merger Sale Agreement will
not constitute a Change in Control for purposes of this Agreement.

 "Merger Sale Agreement" means an agreement in which the Company agrees to a
Merger Sale.

 "Payment" has the meaning given such term in SECTION 4.

 "Underpayment" has the meaning given such term in SECTION 4(d).

 "Voting Stock" means securities of the Company entitled to vote in the
elections of directors.

SECTION 2.     TERM OF AGREEMENT. This Agreement shall commence on the date
first set forth above and shall remain in effect until the termination of the
Executive's employment for any reason.

SECTION 3.     OBLIGATIONS OF THE COMPANY UPON A CHANGE IN CONTROL.  Upon the
occurrence of a Change in Control during the term of this Agreement, the
Executive shall be entitled to receive the following payments and benefits from
the Company:

        (a)                the restrictions imposed upon the sale, transfer or
other conveyance of any restricted stock held by the Executive pursuant to the
terms of any restricted stock agreement or any other plan or agreement shall
terminate; 

        (b)               any and all deferred compensation (except for
compensation deferred by the Executive pursuant to the terms of any 401(k) plan
maintained by the Company, which deferred compensation shall be paid in
accordance with the terms of such 401(k) plan) shall be paid to the Executive in
one lump sum payment within thirty (30) days following the occurrence of the
Change in Control;

        (c)                any equity based incentive compensation award,
including but not limited to options and stock appreciation rights, shall vest
and become fully exercisable.

        (d)               the Company shall pay the Executive an amount equal to
three (3) times the Executive's Annual Compensation.

        (e)                any common stock of the Company which has not been
issued to the Executive under the terms of any long term equity based incentive
compensation plan which was adopted by the Board of Directors prior to the date
the Change in Control occurs, but which common stock would have been issued to
the Executive under the terms of such long term equity based incentive
compensation plan if the Change in Control had not occurred and the Executive
had met all applicable performance goals established by the Board of Directors
in order to receive awards of restricted stock or restricted stock units under
such long term equity based incentive compensation plan, shall, effective as of
the date the Change in Control occurs, be issued to the Executive, free and
clear of all restrictions on the sale, transfer or conveyance of such common
stock.

SECTION 4.     Gross-up payment

        (a)                Notwithstanding anything in this Agreement to the
contrary, in the event it is determined that any payment or distribution by the
Company to or for the benefit of the Executive, under this Agreement or
otherwise (a "Payment"), would be subject to the Excise Tax, then the Company
shall pay the Executive an additional payment (a "Gross-Up Payment") in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes and including any
Excise Tax, imposed upon the Gross-Up Payment) the Executive retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

        (b)               Subject to the provisions of SECTION 4(c) hereof, all
determinations required to be made under this SECTION 4, including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by any nationally recognized firm of certified public accountants (the
"Accounting Firm") which shall provide detailed supporting calculations to the
Company and the Executive within 60 business days following the occurrence of a
Change in Control.  If the Accounting Firm has performed services for the entity
that caused the Change of Control or any of its Affiliates, the Executive may
select an alternative accounting firm from any nationally recognized firm of
certified public accountants.  If the Accounting Firm determines that no Excise
Tax is payable by the Executive, it shall furnish the Executive with an opinion
that he has substantial authority not to report any Excise Tax on his federal
income tax return.  Any determination by the Accounting Firm shall be binding
upon the Company and the Executive.  When calculating the amount of the Gross-Up
Payment, the Executive shall be deemed to pay:

                (i)   Federal income taxes at the highest applicable marginal
rate of Federal income taxation for the calendar year in which the Gross-Up
Payment is to be made; and

                (ii)   any applicable state and local income taxes at the
highest applicable marginal rate of taxation for the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in Federal income
taxes which could be obtained from deduction of such state and local taxes if
paid in such year.

        (c)                The Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment.  Such notification shall be
given as soon as practicable but no later than ten business days after the
Executive knows of such claim.  The notification shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Executive shall not pay such claim for at least thirty days after the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due).  If
the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

                (i)   give the Company any information reasonably requested by
the Company relating to such claim;

                (ii)   take such action in connection with contesting such claim
as the Company reasonably requests in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;

                (iii)   cooperate with the Company in good faith in order to
effectively contest such claim; and

                (iv)   permit the Company to participate in any proceedings
relating to such claim;

 provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest.  The Company shall indemnify and hold the Executive harmless,
on an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this SECTION 4(c), the Company shall control all proceedings taken in
connection with such contest.  The Company, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim.  The Company may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall pay the
amount of such payment to the Executive and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax,
including interest or penalties, imposed with respect to such payment and with
respect to any imputed income with respect to such payment; and provided,
further that any extension of the statue of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.  The
Company's control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

        (d)               As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm, it is possible that Gross-Up Payments which should have been
made will not have been made ("Underpayment").  In the event that the Company
exhausts it remedies pursuant to SECTION 4(c), and the Executive is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment and the Company shall promptly pay the Executive the amount
of such Underpayment.

        (e)                If, after the Company has paid a claim pursuant to
SECTION 4(c), the Executive becomes entitled to a refund with respect to such
claim, the Executive shall (subject to the Company's complying with the
requirements of SECTION 4(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon by the taxing
authority after deducting any taxes applicable thereto). The amount of such
payment shall be considered part of the Gross-Up Payment and subject to gross-up
for any taxes (including interest or penalties) associated therewith.

SECTION 5.     AT-WILL EMPLOYMENT; WITHHOLDING.

        (a)                The Company and the Executive acknowledge that
the     Executive's employment is and shall continue to be at-will, as defined
under applicable law.  If the Executive's employment terminates for any reason,
including without limitation any termination prior to a Change in Control, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company's established employee plans and
policies at the time of such termination.

        (b)               All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

SECTION 6.     NON-COMPETE PERIOD.

        (a)                If the Executive's employment is terminated during
the one year period following a Change in Control, the Executive agrees that
during the one-year period following such termination, he will not, and will
cause each of his Affiliates not to, for any reason whatsoever, directly or
indirectly, either individually or as an owner, partner, officer, director,
manager, employee, lender, adviser or consultant or otherwise, engage in any
Competitive Business anywhere in the United States of America.  The ownership by
the Executive of up to 5% of any class of securities of any company which has a
class of securities registered under Section 12 of the Securities Exchange Act
of 1934, as amended, shall not constitute a breach of this covenant.

        (b)               The parties acknowledge and agree that damages in the
event of a breach of any of the provisions of this SECTION 6 would be difficult,
if not impossible, to ascertain and it is therefore agreed that the Company (or
its successor), in addition to and without limiting any other remedy or right it
may have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction enjoining any such breach.  The Executive
further agrees that the Company (or its successor) shall not be required to post
a bond or other security in connection with the issuance of any such injunction.

        (c)                Notwithstanding anything in this SECTION 6 to the
contrary, if at any time, in any judicial proceeding, any of the restrictions
stated in this SECTION 6 are found by a final order of a court of competent
jurisdiction to be unreasonable or otherwise unenforceable under circumstances
then existing, the Executive and the Company agree that the period, scope or
geographical area, as the case may be, shall be reduced to the extent necessary
to enable the court to enforce the restrictions to the extent such provisions
are allowable under law, giving effect to the agreement and intent of the
parties that the restrictions contained herein shall be effective to the fullest
extent permissible.  The Executive agrees that the restrictions contained in
this SECTION 6 are reasonable in all respects.  The provisions of this SECTION 6
shall survive the term of this Agreement.

SECTION 7.     NONDISCLOSURE.  The Executive shall not (other than in the good
faith performance of his or her services to the Company or its Affiliates before
termination of employment) disclose or make known to anyone other than employees
of the Company or its Affiliates, or use for the benefit of himself or herself
or any other person, firm, operation, or entity unrelated to the Company, any
knowledge, information, or materials, whether tangible or intangible, belonging
to the Company, about the products, services, know-how, customers, business
plans, or financial, marketing, pricing, compensation, and other proprietary
matter relating to the Company. Promptly upon the termination of the Executive's
employment with the Company, the Executive shall deliver to the Company any and
all confidential information in his or her possession.  The provisions of this
SECTION 7shall survive the term of this Agreement.

SECTION 8.     SUCCESSORS.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession will be a breach of this Agreement and
entitle the Executive to compensation from the Company in the same amount and on
the same terms as the Executive would be entitled to had this Agreement been so
assumed.

SECTION 9.     NON-ASSIGNABILITY. This Agreement is personal in nature and
neither of the parties shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations under it, except as
provided in SECTION 8. Without limiting the foregoing, the Executive's right to
receive payments under this Agreement shall not be assignable or transferable,
whether by pledge, creation of a security interest, or otherwise, other than a
transfer by his or her will or by the laws of descent or distribution, and, in
the event of any attempted assignment or transfer by the Executive contrary to
this Section, the Company shall have no liability to pay any amount so attempted
to be assigned or transferred.

SECTION 10.    NOTICES.  For the purpose of this Agreement, notices and all
other communications provided for shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or by nationally
recognized overnight courier addressed as follows:

If to the Executive:             3556 Lakeshore Road             P.O. Box 2028
            Buffalo, NY 14219

 

If to the Company:             Gibraltar Industries, Inc.             3556
Lakeshore Road             P.O. Box 2028             Buffalo, NY 14219

or to such other address as either party may have furnished to the other in
writing. Notices of change of address shall be effective only upon receipt.

SECTION 11. GOVERNING LAW. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of New
York without reference to principles of conflict of laws.

SECTION 12. SETTLEMENT OF DISPUTES; ARBITRATION. If there has been a Change in
Control and any dispute arises between the Executive and the Company as to the
validity, enforceability, and/or interpretation of any right or benefit afforded
by this Agreement such dispute shall be resolved by binding arbitration
proceedings in accordance with the rules of the American Arbitration
Association.  The arbitrators shall presume that the rights and/or benefits
afforded by this Agreement that are in dispute are valid and enforceable and
that the Executive is entitled to such rights and/or benefits. The Company shall
be precluded from asserting that such rights and/or benefits are not valid,
binding, and enforceable and shall stipulate before such arbitrators that the
Company is bound by all the provisions of this Agreement.  The burden of
overcoming by clear and convincing evidence the presumption that the Executive
is entitled to such rights and/or benefits shall be on the Company.  Punitive
damages shall not be awarded.  The results of any arbitration shall be
conclusive on both parties and shall not be subject to judicial interference or
review on any ground whatsoever, including without limitation any claim that the
Company was wrongfully induced to enter into this Agreement to arbitrate such a
dispute. The Company shall pay or reimburse the Executive for legal fees and
expenses incurred as a result of any dispute resolution process entered into by
the Executive to enforce this Agreement.

SECTION 13.    SURVIVAL.  The obligations of the parties under SECTION 4,
SECTION 6, SECTION 7, and SECTION 12 shall survive the termination of the
Executive's employment following a Change in Control.

SECTION 14. MISCELLANEOUS.

        (a)                This Agreement contains the entire understanding with
the Executive with respect to its subject manner and supersedes any and all
prior agreements or understandings, written or oral, relating to the subject
matter. No provisions of this Agreement may be amended unless such amendment is
agreed to in writing signed by the Executive and the Company.

        (b)               The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

        (c)                This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.

        (d)               The captions of this Agreement are not part of its
provisions and shall have no force or effect.

             IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of the day and year first above set forth.

 

GIBRALTAR INDUSTRIES, INC.       By:       _____________________________ /s/
Henning Kornbrekke                                              Name:    
Name:   Henning Kornbrekke             Title  

 